Name: Commission Regulation (EC) No 1968/2003 of 7 November 2003 concerning tenders submitted in response to the invitation to tender for the export of husked long grain B rice to the island of RÃ ©union referred to in Regulation (EC) No 1878/2003
 Type: Regulation
 Subject Matter: trade policy;  Africa;  plant product
 Date Published: nan

 Avis juridique important|32003R1968Commission Regulation (EC) No 1968/2003 of 7 November 2003 concerning tenders submitted in response to the invitation to tender for the export of husked long grain B rice to the island of RÃ ©union referred to in Regulation (EC) No 1878/2003 Official Journal L 290 , 08/11/2003 P. 0037 - 0037Commission Regulation (EC) No 1968/2003of 7 November 2003concerning tenders submitted in response to the invitation to tender for the export of husked long grain B rice to the island of RÃ ©union referred to in Regulation (EC) No 1878/2003THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organisation of the market in rice(1), as last amended by Commission Regulation (EC) No 411/2002(2), and in particular Article 10(1) thereof,Having regard to Commission Regulation (EEC) No 2692/89 of 6 September 1989 laying down detailed rules for exports of rice to RÃ ©union(3), as amended by Regulation (EC) No 1453/1999(4), and in particular Article 9(1) thereof,Whereas:(1) Commission Regulation (EC) No 1878/2003(5) opens an invitation to tender for the subsidy on rice exported to RÃ ©union.(2) Article 9 of Regulation (EEC) No 2692/89 allows the Commission to decide, in accordance with the procedure laid down in Article 22 of Regulation (EC) No 3072/95 and on the basis of the tenders submitted, to make no award.(3) On the basis of the criteria laid down in Articles 2 and 3 of Regulation (EEC) No 2692/89, a maximum subsidy should not be fixed.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1No action shall be taken on the tenders submitted from 3 to 6 November 2003 in response to the invitation to tender referred to in Regulation (EC) No 1878/2003 for the subsidy on exports to RÃ ©union of husked long grain B rice falling within CN code 1006 20 98.Article 2This Regulation shall enter into force on 8 November 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 7 November 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 329, 30.12.1995, p. 18.(2) OJ L 62, 5.3.2002, p. 27.(3) OJ L 261, 7.9.1989, p. 8.(4) OJ L 167, 2.7.1999, p. 19.(5) OJ L 275, 25.10.2003, p. 23.